DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on August 01, 2022. 

Status of Claims
Claims 1, 2, 4, 6-9 and 11 have been amended. No new claim has been added. Claims 1-12 are pending. Claims 1-12 are examined herein. 

Response to Amendments 
The Amendments to the Claims filed 08/01/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 1, 2, 4, 6, 7, 8, 9 and 11 thereto are withdrawn accordingly.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 08/01/2022 have been fully considered. It is noted that claim 1 (claim 8) has been amended to recite “an adsorbent bed comprising adsorbent selected from zeolite A, X, Y, chabazite, mordenite, faujasite, ZSM-5, L, Beta, or combinations thereof, wherein said adsorbent is characterized by”.  Applicant argues that the claim 1 (claim 8) as amended and its dependent claims, are not prima facie obvious over cited prior arts, Chao (US 4,964,889) and/or secondary reference Maurer (US 5,203,888).
Applicant argues that: Chao and/or Maurer fails to teach, suggest or disclose the feature of “an adsorbent bed comprising adsorbent selected from zeolite A, X, Y, chabazite, mordenite, faujasite, ZSM-5, L, Beta, or combinations thereof” and “a rate of adsorption of at least 0.036 mmol/g/min for N2 as determined by the Hiden gravimetric measurements method and a rate of adsorption of methane that is 1/6th to 1/10000th the adsorbent’s adsorption rate for N2” since Chao teaches that it is critical that the adsorbent have an uptake rate for methane exceeds 100x the uptake rate for N2, i.e., Chao teaches a low rate of N2 adsorption and a high rate of methane adsorption, which is directly opposite of the high rate of N2 adsorption and a low rate of methane adsorption taught and claimed by the present invention. See Remarks, pages 4-6, filed 08/01/2022.
In response, the applicants' arguments are considered moot because the arguments direct the newly amended claim limitation.
Upon further consideration and search, a modified ground of rejections to claims 1-12 are presented in view of the previously found references including Chao (US 4,964,889) and Maurer (US 5,203,888) as presented in the instant Office action.

   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 4,964,889), in view of Maurer (US 5,203,888).
In regard to claims 1 and 2, Chao discloses a process for gases having molecular dimensions equal to or smaller than nitrogen are selectively adsorbed and separated from other gases having molecular dimensions equal to or larger than methane using a clinoptilolite molecular sieve that contains magnesium cations (Abstract), wherein the process comprises:
(i) Providing a feed stream comprising nitrogen and methane (col. 1, lines 5-27).
(ii) The process comprises pressure swing adsorption (PSA) using a magnesium ion exchanged clinoptilolite comprising adsorption and desorption cycle (col. 10, line 46 thru col. 11, line 20).
(iii) The magnesium ion exchanged clinoptilolite shows average adsorption loading rate of 0.6 mmol/gm/minute for nitrogen (N2) and 0.03 mmol/gm/minute for methane nitrogen (CH4) (Sample No. 6 MgClino) (the rate of adsorption of methane is 1/18.4th the adsorbent’s adsorption rate for N2), and 0.7 mmol/gm/minute for nitrogen (N2) and 0.003 mmol/gm/minute for methane nitrogen (CH4) (Sample No. 8 MgClino) (the rate of adsorption of methane is 1/200th the adsorbent’s adsorption rate for N2), respectively (cols. 14-16; Table 4). The adsorption rate for N2 (0.6 mmol/gm/minute and 0.7 mmol/gm/minute ) and the rate of adsorption of methane to the adsorbent’s adsorption rate for N2 (1/18.4th and 1/200th) taught by Chao are within the loading rates of N2 and the rate of adsorption of methane to the adsorbent’s adsorption rate for N2 recited in claims 1 and 2.  Chao discloses the absorption rates of nitrogen and methane were measured with a Sartorius electromagnetic pressure micro balance Model 4436 manufactured by Sartorius Corp. Of West Germany (col. 14, lines 45-50) which meets the recited “Hiden gravimetric measurements method”.
The pressure swing adsorption (PSA) using a magnesium ion exchanged clinoptilolite comprising adsorption and desorption cycle (col. 10, line 46 thru col. 11, line 20) directs a separation of nitrogen using the adsorbent and recovering of methane with a reduced level of N2. 
But Chao does not explicitly disclose the adsorbent material is zeolite X, or zeolite Y, or faujasite, or mordenite.
Maurer discloses pressure swing absorption processes which employ a standard pressure swing absorption cycle comprising the steps of adsorption, one or more cocurrent depressurization steps for equalization or providing purge gas, a countercurrent depressurization step, a countercurrent purge step, and repressurization steps (Abstract). Maurer discloses a pressure swing adsorption process for enriching the hydrogen concentration of a feedstream comprising hydrogen and at least one other component selected from methane, ethane, carbon monoxide, car bon dioxide, ammonia, nitrogen, hydrogen sulfide and water (col. 5, lines 24-30). Maurer discloses adsorbent materials comprising typical well-known zeolites which may be used include chabazite, also referred to as Zeolite D, clinoptillolite, erionite, faujasite, also referred to as Zeolite X and Zeolite Y, ferrierite, mordenite, Zeolite A, and Zeolite P (col. 7, lines 35-39). 
It is noted that both the Chao and Maurer references direct PSA systems and PSA methods for separating desired gas component from a gas mixture comprising nitrogen and methane using zeolite adsorbent materials.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Chao to provide the adsorbent material is zeolite X, or zeolite Y, or faujasite, or mordenite as taught by Maurer, because (1) this involves application of a known zeolite adsorbent materials to improve a known PSA gas separation process to yield predictable results and (2) Maurer discloses a pressure swing adsorption process for enriching the hydrogen concentration of a feedstream comprising hydrogen and at least one other component selected from methane, ethane, carbon monoxide, car bon dioxide, ammonia, nitrogen, hydrogen sulfide and water (col. 5, lines 24-30), and Maurer further discloses adsorbent materials comprising typical well-known zeolites including clinoptilolite, or zeolite X, or zeolite Y, or faujasite, or mordenite (col. 7, lines 35-39). 
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Maurer reference is reasonably pertinent to the problem of the adsorbent material is zeolite X, or zeolite Y, or faujasite, or mordenite in the pressure swing adsorption process as recited in the claimed invention with motivations that adsorbent materials comprising typical well-known zeolites which may be used include chabazite, also referred to as Zeolite D, clinoptillolite, erionite, faujasite, also referred to as Zeolite X and Zeolite Y, ferrierite, mordenite, Zeolite A, and Zeolite P employed in pressure swing adsorption process as taught by Maurer (col. 7, lines 35-39), consequently, the Maurer reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Chao and Maurer, one skilled in the art would reasonably design/operate the process taught by Chao by including a step of employing the adsorbent material is zeolite X, or zeolite Y, or faujasite, or mordenite as taught by Maurer, based on the motivation(s) taught by Maurer (col. 7, lines 35-39).

In regard to claims 3 and 4, Chao discloses adsorbent of clinoptilolite molecular sieve that contains magnesium cations (col. 10, line 46 thru col. 11, line 20; cols. 14-16; Table 4).

In regard to claim 5, Maurer discloses adsorbent materials comprising typical well-known zeolites which may be used include chabazite, also referred to as Zeolite D, clinoptillolite, erionite, faujasite, also referred to as Zeolite X and Zeolite Y, ferrierite, mordenite, Zeolite A, and Zeolite P (col. 7, lines 35-39). 

In regard to claims 6 and 7, Chao discloses the natural gas feed stream comprises other gases that contain molecules having smaller molecular dimensions than nitrogen, e.g., for natural gas, carbon dioxide, oxygen and water, and for coke oven gas, carbon monoxide (col. 2, lines 15-30). 
Maurer discloses the processes can be used to perform bulk separations or purification separations and accordingly have applicability to a wide variety of feedstreams. Suitable feedstreams are those which are gaseous at the adsorpion conditions. When the invention is applied to separation or purification of hydrogen-containing feed streams, suitable feedstreams are those which contain a hydrogen concentration preferably in the range of from about 10 to 90 mol. 9%. Adsorbates, i.e., other components which are present in the feedstream typically include one or more of the following, for example, light hydrocarbons such as methane and ethane, carbon mon oxide, carbon dioxide, water, hydrogen sulfide, ammonia, nitrogen and oxygen. The feedstream may occasionally comprise other adsorbates such as hydrocarbons in the C3-C6 carbon range, alcohols, ethers, amines, mercaptans, aldehydes, ketones and the like.
In light of teachings from Chao and Maurer, the limitations of “the process may include adsorbents to remove said hydrocarbons such as ethane, propane, butane and hydrocarbons with more than 4 carbon atoms” and “the process may include adsorbents to remove said species such as water, carbon dioxide or sulfur species” are considered obvious. 

In regard to claims 8 and 9, Chao discloses a process and an adsorbent for gases having molecular dimensions equal to or smaller than nitrogen are selectively adsorbed and separated from other gases having molecular dimensions equal to or larger than methane using a clinoptilolite molecular sieve that contains magnesium cations (Abstract). Chao discloses a feed stream comprising nitrogen and methane (col. 1, lines 5-27).
Chao discloses an adsorbent of a magnesium ion exchanged clinoptilolite comprising adsorption and desorption cycle (col. 10, line 46 thru col. 11, line 20). The magnesium ion exchanged clinoptilolite shows average adsorption loading rate of 0.6 mmol/gm/minute for nitrogen (N2) and 0.03 mmol/gm/minute for methane nitrogen (CH4) (Sample No. 6 MgClino) (the rate of adsorption of methane is 1/18.4th the adsorbent’s adsorption rate for N2), and 0.7 mmol/gm/minute for nitrogen (N2) and 0.003 mmol/gm/minute for methane nitrogen (CH4) (Sample No. 8 MgClino) (the rate of adsorption of methane is 1/200th the adsorbent’s adsorption rate for N2), respectively (cols. 14-16; Table 4). The adsorption rate for N2 (0.6 mmol/gm/minute and 0.7 mmol/gm/minute ) and the rate of adsorption of methane to the adsorbent’s adsorption rate for N2 (1/18.4th and 1/200th) taught by Chao are within the loading rates of N2 and the rate of adsorption of methane to the adsorbent’s adsorption rate for N2 recited in claims 8 and 9.  Chao discloses the absorption rates of nitrogen and methane were measured with a Sartorius electromagnetic pressure micro balance Model 4436 manufactured by Sartorius Corp. Of West Germany (col. 14, lines 45-50) which meets the recited “Hiden gravimetric measurements method” or “Thermogravimetric analysis (TGA) method”.
But Chao does not explicitly disclose the adsorbent material is zeolite X, or zeolite Y, or faujasite, or mordenite.
Maurer discloses pressure swing absorption processes which employ a standard pressure swing absorption cycle comprising the steps of adsorption, one or more cocurrent depressurization steps for equalization or providing purge gas, a countercurrent depressurization step, a countercurrent purge step, and repressurization steps (Abstract). Maurer discloses a pressure swing adsorption process for enriching the hydrogen concentration of a feedstream comprising hydrogen and at least one other component selected from methane, ethane, carbon monoxide, car bon dioxide, ammonia, nitrogen, hydrogen sulfide and water (col. 5, lines 24-30). Maurer discloses adsorbent materials comprising typical well-known zeolites which may be used include chabazite, also referred to as Zeolite D, clinoptillolite, erionite, faujasite, also referred to as Zeolite X and Zeolite Y, ferrierite, mordenite, Zeolite A, and Zeolite P (col. 7, lines 35-39). 
It is noted that both the Chao and Maurer references direct PSA systems and PSA methods for separating desired gas component from a gas mixture comprising nitrogen and methane using zeolite adsorbent materials.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Chao to provide the adsorbent material is zeolite X, or zeolite Y, or faujasite, or mordenite as taught by Maurer, because (1) this involves application of a known zeolite adsorbent materials to improve a known PSA gas separation process to yield predictable results and (2) Maurer discloses a pressure swing adsorption process for enriching the hydrogen concentration of a feedstream comprising hydrogen and at least one other component selected from methane, ethane, carbon monoxide, car bon dioxide, ammonia, nitrogen, hydrogen sulfide and water (col. 5, lines 24-30), and Maurer further discloses adsorbent materials comprising typical well-known zeolites including clinoptilolite and zeolite X, or zeolite Y, or faujasite, or mordenite (col. 7, lines 35-39). 
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Maurer reference is reasonably pertinent to the problem of the adsorbent material is zeolite X, or zeolite Y, faujasite, or mordenite in the pressure swing adsorption process as recited in the claimed invention with motivations that adsorbent materials comprising typical well-known zeolites which may be used include chabazite, also referred to as Zeolite D, clinoptillolite, erionite, faujasite, also referred to as Zeolite X and Zeolite Y, ferrierite, mordenite, Zeolite A, and Zeolite P employed in pressure swing adsorption process as taught by Maurer (col. 7, lines 35-39), consequently, the Maurer reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Chao and Maurer, one skilled in the art would reasonably design/operate the process taught by Chao by including a step of employing the adsorbent material is zeolite X, or zeolite Y, or faujasite, or mordenite as taught by Maurer, based on the motivation(s) taught by Maurer (col. 7, lines 35-39).

In regard to claims 10 and 11, Chao discloses adsorbent of clinoptilolite molecular sieve that contains magnesium cations (col. 10, line 46 thru col. 11, line 20; cols. 14-16; Table 4).

In regard to claim 12, Maurer discloses adsorbent materials comprising typical well-known zeolites which may be used include chabazite, also referred to as Zeolite D, clinoptillolite, erionite, faujasite, also referred to as Zeolite X and Zeolite Y, ferrierite, mordenite, Zeolite A, and Zeolite P (col. 7, lines 35-39). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772